DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claim 25 is new.
	Claims 3, 8-10 and 19-21 are cancelled.
Claims 1, 2, 4-7, 12-18, 22-25 remain pending.
Claims 1, 2, 4-7, 12-18, 22-25 are rejected.
Claim 23 is objected to.

Applicant’s Response
Applicant's response, filed 26 August 2021 has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 23 is objected to because of the following informalities: 
In claim 23 line 19 the term “characterizations” (plural) should be replaced with “characterization” (singular) since the claim recites a second characterization. See line 16.
Appropriate correction is required.



Claim interpretation
	The terms “neurological status”  in claims 1 and 23 and, the term “seizure status”  in claim 12 have not been defined in the Specification. The term “neurological status” is given its given its broadest reasonable interpretation and is interpreted as any condition of the nervous system function which include, amongst other, seizure conditions. The term “seizure status” is interpreted as pertaining to any aspect related to a seizure, including but not limited to, ictal, contra-ictal, pre-ictal or inter-ictal events or phases.
	The term “neurological state” is not defined in the Specification. The Specification refers to the term “state” as including an ictal state, a pre-ictal state, a pro-ictal state, an inter-ictal and contra-ictal state and, to a “brain” state which pertains to the ictal, pre-ictal, contra-ictal and inter-ictal state . See Specification at paragraphs 29-30 and 47. For the purpose of examination, the term “neurological state” is interpreted as pertaining to any of an ictal, contra-ictal, pre-ictal or inter-ictal event related to a seizure and/or the brain.
	As indicated in the previous office action, the following recitations in the claims are not considered as limiting the scope of the recited methods for the reasons stated below:
	“.....the clinical manifestation data comprising a signal recorded via an accelerometer indicating at least one of rhythmic movement or jerking indicative of convulsions of the subject”  in claim 1 lines 8-10, claim 12 lines 12-14 and claim 23 lines 9-11. This recitation is directed to an attribute of the clinical manifestation data, to a description of the manner in which the accelerometer signal “comprised “ in the acquired clinical manifestation data, is recorded (i.e. using an accelerometer) and, to what said signal “indicates” (i.e. rhythmic movement or jerking). There is no recitation in the claim that the step of acquiring clinical manifestation data includes recording an accelerometer signal, analyzing or processing 
“.....the first indicator associated with a first characterization of the neurological status” in claim 23 lines 6-7 “.....the second indicator associated with a second characterization of the neurological status” in claim 23 lines 16-17. These recitations merely inform what the indicators are associated with. There is no recitation in the claim for a step of “associating” the indicators with the characterizations.
“.....each of the plurality of indications corresponding to a different neurological status” in claim 1 lines 20-21, claim 12 lines 20-21 and claim 23 lines 23-24. This recitation merely informs what the indications correspond to or, are associated with. 

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 12-18, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1 is directed to a method for detecting a neurological status of a subject comprising a step of identifying a neurological status and providing an indication of the identified neurological status wherein providing an indication comprises selecting an indication from a plurality of different indications each corresponding to a different neurological status.
Claim 12 is directed to a method for monitoring a seizure status of a subject comprising a step of identifying a seizure status and providing an indication of the identified seizure status  wherein providing an indication comprises selecting an indication from a plurality of different indications each corresponding to a different seizure status.
Claim 23 is directed to a method of monitoring a neurological status of a subject comprising a step of identifying a neurological status and providing an indication of the identified neurological status wherein providing an indication comprises selecting an indication from a plurality of different indications each corresponding to a different neurological status.
There is no support in the originally filed Specification for providing an indication of an identified neurological status (as in claims 1 and 23) and for providing an indication of an identified seizure status (as in claim 12), wherein providing an indication comprises selecting an indication from a plurality of different indications each corresponding to a different neurological status (as in claim s 1 and 23) or a seizure status (as in claim 12).
The Applicant asserts that support for the newly added limitation is found at paragraph 50 of the originally filed Specification. 
However, this portion of the Specification describes the following:
In the illustrated example of FIG. 4, the possible brain state indicator outputs include a green light (safe brain state), a yellow light (unknown brain state), a blinking red light (pro-ictal brain state), and a flashing red light (ictal brain state). Of course, any type of  patient’s brain state, and the present invention is not limited to such outputs.

This portion of the Specification provides support for physical (i.e. lights, sounds, haptic) indicator outputs provided to indicate a patient’s brain state. There is no description that providing said outputs or indicators comprises selecting from a plurality of indicators corresponding to a different neurological status or seizure status. The Specification describes that the “brain state” may indicate seizure activity and that the “brain state” pertains to an ictal, pre-ictal, contra-ictal and inter-ictal states (see paragraphs 50-58). However, the Specification does not provide a definition of the term “neurological status” and of the term “seizure status” nor the Specification describes that a “neurological status” and a “seizure status” are equivalent to a “brain state”. A person of ordinary skill in the art at the time of the invention would have recognized that the Applicant was in possession for providing an indication of a “brain state” wherein the brain state comprises one of an ictal, contra-ictal, pre-ictal or posit-ictal seizure phase. However, a person of ordinary skill in the art would not have recognized that the Applicant had possession for providing  an indication pertaining to a neurological status and a seizure status. At the time of the invention the term “neurological status” was known to be an assessment of the overall condition of the nervous system function. See “Neurological.” Merriam-Webster.com Medical Dictionary, Merriam-Webster, www.merriam-webster.com/medical/neurological and, the only concept associated with the term “seizure status” was psychogenic nonepileptic seizures (PNES) which are not associated with abnormal electrical  discharges in the brain. See Reuber, Markus, et al. "Clinical significance of recurrent psychogenic nonepileptic seizure status." Journal of Neurology 250.11 (2003): 1355-1362. Based on the available knowledge in the art at the time of the invention the skilled artisan would not have recognized a “brain state” as being equivalent to a “neurological status” and to a “seizure status”.
	As such, the originally filed disclosure does not reasonably convey possession for providing an indication of an identified neurological status and for providing an indication of an identified seizure 
Claims 2, 4-7, 13-18, 22, and 24-25 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 12 lines 15-17 recites: “comparing the detected first seizure state indicator using the first set of features to the detected second seizure state indicator using the second set of features”.
The claim is unclear as to whether it is the “comparing” that “uses” the first and second set of features for the comparison or, whether the it is the “detected” features that “use” the first and the second set of features respectively. Clarification is requested.
Claims 13-18 and 22 are rejected for depending on a rejected base claim.
35 USC 112 Seconds Paragraph Rejection-Response to Arguments
Applicant's response, filed 26 August 2021 has been fully considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 11-18 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action. Any newly cited portions are based on further consideration of the claims and the amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to methods.
(2A)(1): Claim 1 (method) is directed to the following abstract idea which encompasses a mathematical concept: extracting, by a processor, a first set of features from a neurological signal acquired from the subject and, to the following abstract ideas which encompass mental processes: performing a first determination of a neurological state of the subject by classifying the first set of features based on predefined neurological states; extracting, by the processor, a second set of features  performing a second determination of the neurological state of the subject by classifying the second set of features based on the predefined neurological states and at least one parameter; comparing the first and the second determinations, identifying a neurological status based on the comparison and selecting an indication from among a plurality of indications.
Claim 12 (method) is directed to the following abstract idea  which encompasses a mathematical concept: detecting a first seizure state indicator by extracting a first set of features from a neurological signal obtained from the neurological sensor and, to the following abstract ideas which encompass mental processes: contemporaneously detecting a second seizure state indicator by extracting a second set of features from clinical manifestation data obtained from the clinical manifestation sensor monitoring the subject; classifying the second set of features based on the predefined neurological states and at least one parameter; classifying the first set of features based on predefined neurological states; comparing the detection using the first set of features and the detection using the second set of features, identifying the seizure status of the subject based on comparison and selecting an indication from among a plurality of indications.
Claim 23 (method) is directed to the following abstract idea which encompasses a mathematical concept: extracting, by a processor, a first set of features from the neurological signal and, to the following abstract ideas which encompass mental processes: identifying a first indicator by classifying the first set of features based on predefined neurological states; extracting, by the processor, a second set of features from the clinical manifestation data; identifying a second indicator by classifying the second set of features based on the neurological signal predefined neurological states and at least one parameter, comparing the first and the second determinations, identifying a neurological status based on the comparison and selecting an indication from among a plurality of indications.
With regard to the step of extracting a first set of features from the neurological signal in claims 1, 12 and 23, the Specification at paragraph 48 describes that the feature extraction is performed via a 
With respect to the step of extracting a second set of features from the clinical manifestation data  in claims 1, 12 and 23, the Specification does not describe what this step requires nor the Specification describes what comprises a “feature or features” in clinical manifestation data. However, the claims define that clinical manifestation data comprises an accelerometer signal indicating at least one of rhythmic movement or jerking indicative of convulsions of the patient. As such, this process is directed to one that under its broadest reasonable interpretation, covers its performance in the mind. A health practitioner can mentally extract features from an accelerometer signal by observing, for example, the number of peak values of acceleration, the magnitude of said peaks and time duration between said the peaks.
With respect to the steps of classifying the first set of features, classifying the second set of features; comparing  determinations, identifying a neurological status and seizure status and, selecting a notification  in claims 1, 12 and 23, said processes are directed to those that under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. In claims 1 and 23 other than reciting  “a processor” for performing said processes nothing in the claimed elements precludes said steps from practically being performed in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and,  if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (method): acquiring clinical manifestation data from the subject contemporaneously with the neurological signal, the clinical manifestation data comprising an accelerometer signal and providing an indication of the identified neurological status. 
Claim 12 (method): monitoring, by a neurological sensor and a clinical manifestation sensor and providing an indication of the identified neurological status.
Claim 23 (method): acquiring clinical manifestation data from the subject contemporaneously with the neurological signal and providing an indication of the identified neurological status.
This combination of elements does not integrate the exception into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. In claims 1 and 23, the processor is a generic computer element and is recited at a high level of generality. In particular, the processor in no more than mere instructions to apply the exception using a generic computer element. In claims 1, 12 and 23 the steps of acquiring a neurological signal, acquiring clinical manifestation data and monitoring a subject are data gathering steps wherein said data is used in the extracting, classifying, comparing, identifying and selecting (abstract) steps. Further, these steps are recited at a high level of generality which are nominal to the same processes. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of acquiring neurological and clinical manifestation data including an accelerometer signal,  the step of monitoring a subject and the step of providing an indication of the identified neurological state are extra-solution activities, tangential to the main process which are well-understood, routine and conventional in the field of epilepsy monitoring and diagnosis. Evidence of this fact can be found in the prior art of Cuppens, K. et al; “Detection of Nocturnal Epileptic Seizures of Pediatric Patients Using Accelerometers: Preliminary Results”; IEEE Benelux EMBS Symposium; December 6-7, 2007; pg. 1-5 (cited by the Examiner in the previous office action).  Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).


35 USC 101 Rejection-Response to Arguments
Applicant's response, filed 26 August 2021 has been fully considered. The Applicant asserts the following:
1) That “even assuming for the sake of argument that the limitations containing an alleged abstract idea could be performed as mental steps as the Office Action asserts, they could not be practically performed in the mind”. The Applicant then adds that “more specifically, Applicant respectfully submits that the clinical manifestation data is acquired “contemporaneously with the neurological signal” and that “in addition, the Applicant respectfully notes the time considerations associated with “providing an indication of [an] identified neurological status, wherein providing an indication comprises selecting an indication from among a plurality of indications, each of the plurality of indications corresponding a different neurological status” as recited in amended claim 1”. The Applicant then concludes that “these features of amended claim 1 could not be practically performed in the mind, and therefore, do not recite a mental process.
It is respectfully submitted that these arguments are not persuasive. As indicated in the previous office action and reiterated herein, the step of acquiring clinical manifestation data from the subject contemporaneously with the neurological signal” as recited in claim 1, is not an abstract idea but rather, it is an element in addition to the recited abstract ideas. The newly added step of providing a notification of an identified neurological status is also an element in addition. This step is merely post-solution activity akin to outputting data.  The recitation of selecting an indication from among a plurality of abstract steps of extracting features, performing a first and a second determination a, comparing determinations and identifying a neurological status are other than abstract ideas nor has the Applicant provided any arguments of the reasons why said steps cannot be practically performed in the mind. 
2) That under Step 2A Prong Two “the amended claims recite a specific arrangement and are tied to a specific application (e.g., identifying a neurological status of a subject, and providing an indication of the identified neurological status by selecting an indication from among a plurality of indications), which the Applicant submits constitutes a meaningful limitation on the claims, and provide at least a technical improvement to the steps of detecting, identifying, and providing a neurological status for a subject”.  The Applicant then refers to all the steps recited in claim 1 and concludes that “the features of amended claim 1 address the problem of identifying a neurological status of a patient, and providing an indication of the identified neurological status by selecting the indication from among a plurality of indications, each of the plurality of indications corresponding to a different neurological status”. 
It is respectfully submitted that this arguments are not persuasive. Firstly,  the claims do not recite an “arrangement”. The claims are directed to methods comprising steps. Further, the claims do not recite a step of “providing a neurological status”. Claims 1 and 23 recite a step of “providing an indication of a neurological status”. These arguments are not commensurate with the scope of the claims. Secondly, in the instant claims, the steps of detecting and identifying are abstract ideas. The determination under Step 2A prong Two is whether the elements recited in addition to the abstract ideas, when considered in combination, provide an integration of said abstract ideas into a practical application by providing an improvement in the functioning of a computer or, an improvement to other technology or technical field. See MPEP 2106.04. This determination is not based on whether a abstract ideas per se. Thirdly, the Applicant herein has not identified the purported “problem” for which the claims provide a solution. The Applicant merely states that the “problem” is in the claim limitations per se (i.e. identifying a neurological status of a patient, and providing an indication of the identified neurological status).
3) That under Step 2B “methods of identifying a neurological status, and providing an indication of the identified neurological status by selecting an indication from a plurality of indications (each of the plurality of indications corresponding to a different neurological status), using a combination of a neurological signal and clinical manifestation data using an accelerometer is not well-known, conventional, or routine in the art”. 
It is respectfully submitted that this argument is no persuasive. Firstly, the claims do not recite using a combination of a neurological signal and clinical manifestation data and “using an accelerometer”. This arguments are not commensurate with the scope of the claim. Secondly, the determination under Step 2B, is whether the elements recited in addition to the abstract ideas, when considered in combination, is not well-understood, routine and conventional in the field. In the instant claims, the elements in addition include acquiring clinical manifestation data from the subject contemporaneously with the neurological signal, monitoring, by a neurological sensor and a clinical manifestation sensor, the subject and providing an indication which comprise selecting an indication. These elements, in combination, are well-understood, routine and conventional in the field and the Applicant has not presented any arguments to rebut this conclusion. 
The rejection herein has been maintained. Any newly cited portions are necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
A. Claims 1-2, 4-7, 11-18 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0238939 to Giftakis (cited in the office action mailed on 16 August 2017) in view of US 2010/0030085 to Rojas-Ojeda (cited in the office action mailed on 16 August 2017) in further view of US 6,304,775 to Iasemidis (cited by the Applicant in the IDS of 25 February 2015).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Giftakis teaches methods for detecting neurological events (Abstract).
With regard to claim 1, Giftakis teaches a method of detecting a neurological status of a subject wherein a method for detection of neurological events including seizures is provided  (¶ 10 and 87).
the method comprising: 
extracting, by a processor, a first set of features from a neurological signal acquired from the subject (¶ 90, 192, 193, 201-202, 335; Figures 60-63). The processor determines a seizure cluster episodes form the EEG signal, brain  and neurological events, and a starting point or an ending point of a seizure. 
performing, by the processor, a first determination of a neurological state of the subject by classifying the first set of features based on predefined neurological states wherein an EEG seizure determination is performed. A processor receives a brain signal and determines a reference point and event portions for a brain event time period (time period over which a neurological event (seizure) is detected (¶ 192, 193, 201-202, 272; Figures 60-61). Events detected in the EEG data stream are classified to indicate whether they are clinical seizures (TP-C), sub-clinical seizures (TP-N), or false positive detections (FP)  (¶ 236 ). Features identified in an epileptic seizure event include pre-ictal, ictal and post-ictal segments (¶ 193; Figure 38).
acquiring clinical manifestation data from the subject contemporaneously with the neurological signal wherein referring to figure 38, clinical information in the form of ECG is acquired contemporaneously with EEG (¶ 193, 198). 
extracting, by the processor, a second set of features from the clinical manifestation data (¶ 144, 154-160, 272, 335). Sensed cardiac events are evaluated by the CPU to identify heart rate variability, QT variability, QTC, sinus arrest, syncope, ST segment elevation and various arrhythmias such as sinus, atrial and ventricular tachycardias.
performing, by the processor, a second determination of the neurological state of the subject by classifying the second set of features, wherein the second set of features is classified based on the predefined neurological states and at least one parameter wherein method called ictal-ECG segmentation is applied and comprises the detection of a brain event and the identification of a corresponding portion of data in the ECG signal. The identified portion of data may be further segmented into pre-ictal, ictal and post-ictal portions. For each portion, heart rate metrics (mean, median, min, max, and standard deviation) may be calculated and ECG abnormalities (bradycardia, tachycardia, asystole, ST segment depression, QTc prolongation, etc.) may be identified. Measures of change between indices are then calculated by comparing the metrics (¶196-203; Figures 60-61 and 64). As such the classification is based in at least one parameter (heart rate metrics).
comparing, by the processor,  the first and second determinations (¶ 223, 226, 228, 252, 272-275; Figure 40 A). 
identifying, by the processor, the neurological status of the subject based on the comparison (as in claim 1) and identifying the neurological status of the subject based on the comparison (as in claim 23) (¶ 99, 101,  272-275, 279, Figure 65).
providing an indication of the identified neurological status, (¶ 88, 99, 109, 340).  Abnormalities detected during real-time analysis will lead to an immediate patient alert. 
the clinical manifestation data comprises an accelerometer signal (as in claim 1).
Rojas-Ojeda teaches systems and methods for monitoring physiological signals. Cardiac signals are derived from an accelerometer signal (¶ 41, 60, figure 3).
Giftakis and Rojas-Ojeda are directed to methods for monitoring physiological signals.
Thus, Giftakis and Rojas-Ojeda are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Rojas-Ojeda. One would have modified Giftakis’s method to provide an accelerometer signal as the clinical manifestation data because the derivation of cardiac signals from accelerometer data was known in the prior art and the prior art teaches that cardiac signals can be derived from accelerometer signals. One would recognize that this limitation is directed to an attribute of data and, attributes of data do not limit the scope of the claimed method.
Neither Giftakis nor Rojas-Ojeda teach that providing an indication comprises selecting an indication from among a plurality of indications, each of the plurality of indications corresponding to a different neurological status, wherein the selected indication corresponds to the identified neurological status (as in claim 1).
Iasemidis teaches a method for providing an impending seizure warning based on the analysis of brain signals (col. 5, lines 10-30, col. 15, lines 40-50). The method includes providing notifications in the form of audible and/or visual warnings pertaining to a preictal stage (impending seizure), an iterictial stage (SSPD) and a postictal stage (TISP) (col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35).
Giftakis in view of Rojas-Ojeda as modified and Iasemidis are directed to methods for detecting  a seizure and for providing an alert accordingly.
As such, Giftakis as modified and Iasemidis are directed to the same field of endeavor.
prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Iasemidis. One would have modified Giftakis’s method with the teachings by Iasemidis because all elements were known in the art and Iasemidis teaches that methods for detecting  a seizure and for providing an alert accordingly can be modified to provide an indication corresponding to the identified neurological state. See Iasemidis at col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35).
With regard to claim 12, Giftakis teaches a method of monitoring a seizure  status of a subject wherein a method for detection of neurological events including seizures is provided  (¶ 10 and 87).
the method comprising: 
monitoring , by a neurological sensor and a clinical manifestation sensor, the subject (¶ 99, 192, Figures 37 and 38).
detecting a first seizure state indicator using a neurological signal obtained from the neurological sensor monitoring the subject by extracting a first set of features form a neurological signal obtained from the neurological sensor monitoring the subject and classifying the first set of features based on predefined neurological states (¶ 90, 192, 193, 201-202, 236, 272, 335; Figures 38, 60-63). 
contemporaneously detecting a second seizure state indicator by extracting a second set of features from clinical manifestation data obtained from the clinical manifestation sensor monitoring the subject and classifying the second set of features, wherein the second set of features are classified based on the predefined neurological states, the clinical manifestation data comprising an accelerometer signal recorded via an accelerometer indicating at least one of rhythmic movement or jerking indicative of convulsions of the subject, and at least one parameter (¶ 144, 154-160, 193, 196-203, 272, 335; Figures 38, 60-61 and 64).
comparing the detected first seizure state indicator using the first set of features to the detected second state seizure state indicator using the second set of features (¶ 223, 226, 228, 252, 272-275; Figure 40 A). 
identifying the seizure status of the subject based on the comparison (as in claim 23) (¶ 99, 101,  272-275, 279, Figure 65).
providing an indication of the identified seizure status, (¶ 88, 99, 109, 340).  
Giftakis does not teach that the clinical manifestation data comprises an accelerometer signal (as in claim 12).
Rojas-Ojeda teaches systems and methods for monitoring physiological signals. Cardiac signals are derived from an accelerometer signal (¶ 41, 60, figure 3).
Giftakis and Rojas-Ojeda are directed to methods for monitoring physiological signals.
Thus, Giftakis and Rojas-Ojeda are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Rojas-Ojeda. One would have modified Giftakis’s method to provide an accelerometer signal as the clinical manifestation data because the derivation of cardiac signals from accelerometer data was known in the prior art and the prior art teaches that cardiac signals can be derived from accelerometer signals. One would recognize that this limitation is directed to an attribute of data and, attributes of data do not limit the scope of the claimed method.
Neither Giftakis nor Rojas-Ojeda teach that providing an indication comprises selecting an indication from among a plurality of indications, each of the plurality of indications corresponding to a different neurological status, wherein the selected indication corresponds to the identified neurological status (as in claim 12).

Giftakis in view of Rojas-Ojeda as modified and Iasemidis are directed to methods for detecting  a seizure and for providing an alert accordingly.
As such, Giftakis as modified and Iasemidis are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Iasemidis. One would have modified Giftakis’s method with the teachings by Iasemidis because all elements were known in the art and Iasemidis teaches that methods for detecting  a seizure and for providing an alert accordingly can be modified to provide an indication corresponding to the identified neurological state. See Iasemidis at col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35).
With regard to claim 23, Giftakis teaches a method of monitoring a neurological status of a subject wherein a method for detection of neurological events including seizures is provided  (¶ 10 and 87).
the method comprising: 
acquiring a neurological signal from the subject; 
extracting, by a processor, a first set of features from the neurological signal (¶ 90, 192, 193, 201-202, 335; Figures 60-63). The processor determines a seizure cluster episodes form the EEG signal, brain  and neurological events, and a starting point or an ending point of a seizure. 
identifying, by the processor, a first indicator by classifying the first set of features based on predefined neurological states, the first indicator associated with a first characterization of the neurological status (¶ 192, 193, 201-202, 236, 272; Figures 38, 60-61). 
acquiring clinical manifestation data from the subject contemporaneously with the neurological signal (¶ 193, 198). 
extracting, by the processor, a second set of features from the clinical manifestation data (¶ 144, 154-160, 272, 335).
identifying, by the processor, a second indicator by classifying the second set of features, wherein the second set of features are classified based on the predefined neurological states and at least one parameter, the second indicator associated with a second characterization of the neurological status of the subject (¶196-203; Figures 60-61 and 64). 
comparing, by the processor, the first characterization of the neurological status of the subject to the second characterization of the neurological status of the subject (¶ 223, 226, 228, 252, 272-275; Figure 40 A). 
identifying, by the processor, the neurological status of the subject based on the comparison (¶ 99, 101,  272-275, 279, Figure 65).
providing an indication of the identified neurological status (¶ 88, 99, 109, 340).  Abnormalities detected during real-time analysis will lead to an immediate patient alert. 
Giftakis does not teach that the clinical manifestation data comprises an accelerometer signal (as in claim 23).
Rojas-Ojeda teaches systems and methods for monitoring physiological signals. Cardiac signals are derived from an accelerometer signal (¶ 41, 60, figure 3).
Giftakis and Rojas-Ojeda are directed to methods for monitoring physiological signals.
Thus, Giftakis and Rojas-Ojeda are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Rojas-Ojeda. One would have modified Giftakis’s method to provide an accelerometer signal as the clinical manifestation data because the 
Neither Giftakis nor Rojas-Ojeda teach that providing an indication comprises selecting an indication from among a plurality of indications, each of the plurality of indications corresponding to a different neurological status, wherein the selected indication corresponds to the identified neurological status (as in claim 23).
Iasemidis teaches a method for providing an impending seizure warning based on the analysis of brain signals (col. 5, lines 10-30, col. 15, lines 40-50). The method includes providing notifications in the form of audible and/or visual warnings pertaining to a preictal stage (impending seizure), an iterictial stage (SSPD) and a postictal stage (TISP) (col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35).
Giftakis in view of Rojas-Ojeda as modified and Iasemidis are directed to methods for detecting  a seizure and for providing an alert accordingly.
As such, Giftakis as modified and Iasemidis are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Giftakis with Iasemidis. One would have modified Giftakis’s method with the teachings by Iasemidis because all elements were known in the art and Iasemidis teaches that methods for detecting  a seizure and for providing an alert accordingly can be modified to provide an indication corresponding to the identified neurological state. See Iasemidis at col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35).
With regard to claims 2, 13 and 24 see Giftakis at ¶ 100.
With regard to claims 4-7 and 14-18, Giftakis teaches that the ECG/EEG detection (NEURO/CARDIO detect) can be consistent or inconsistent with each other and that the neuro or the 
With regard to claims 11, and 22 Giftakis teaches that the comparison includes the identification of false positives and false negatives as well as matched and un-matched events (see figures 65 and 38).
With regard to claim 25, Giftakis with the provisions by Iasemides teaches that the indications correspond to  a safe brain state, an unknown brain state and an ictal brain state (preictal stage (impending seizure), an iterictal stage (SSPD) and a postictal stage (TISP)). See col. 8, lines 7-23, col. 14, lines 13-15 and 22-64; claims 34-35 in Iasemides. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0137921 to Kramer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
 Examiner, Art Unit 1631                
                                                                                                                                                                          /Lori A. Clow/Primary Examiner, Art Unit 1631